DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed January 26, 2022 is acknowledged. Claims 1, 10-12 and 15 have been amended. Non-elected Invention and/or Species, Claims 3-8, 13 and 16-22 have been withdrawn from consideration. Claims 1-22 are pending.
Action on merits of the elected Invention and Species, claims 1-2, 9-12 and 14-15 follows.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 14, 2021 was filed after the mailing date of the Office Action on September 28, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements has been considered by the examiner.
The IDS filed August 26, 2021 was considered in the Office Action mailed September 28, 2021. However, the considered copy was not included in the mailing of said Office Action. 

Claim Objections
Claims 10 and 15 are objected to because of the following informalities:  
Amended claim 10 recites: the IC package of claim 1, wherein: the second plurality of contact structures are configured to connect with the corresponding contact structures on an IC package of the particular device via the metal traces that are disposed in the second PCB that is external to the first PCB. 
Amended claim 15 recites: the IC package of claim 1, wherein: the second plurality of contact structures is configured to couple a second plurality of I/O pads on the IC chip to the particular other device via the second PCB ….

Since “an IC package” (claim 10) and “a second plurality of I/O pads on the IC chip” (claim 15) are addition to the limitations of claim 1, a proper syntax of claims 10 and 15 should be: The IC package of claim 1, further comprising …  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 recites: the IC package of claim 10, wherein: the second plurality of contact structures are configured to connect with the corresponding contact structures on the IC package of the particular device via the metal traces that are disposed in the second PCB that is external to the first PCB.
However, these limitations have already been claimed in claim 10.  
.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by FJELSTAD et al. (US. Pub. No. 2003/0222282) of record.
With respect to claim 1, As best understood by Examiner, FJELSTAD teaches an integrated circuit (IC) package as claimed, including: 
a package substrate (219) configured to have a first surface (lower) and a second surface (upper) being opposite to the first surface; 
an IC chip (201A) that is interconnected with the package substrate (219); 
a first plurality of contact structures (221) disposed on the first surface (lower) of the package substrate (219), the first plurality of contact structures (221) providing a first electrical coupling of the IC chip (201A) to a particular other device (201B) via metal traces (224) in a first printed circuit board (PCB, 205), wherein the first PCB (205) comprises a first plurality of layers of metal traces (224) for routing first signals between the IC chip (201A) and the particular other 
a second plurality of contact structures (209) disposed on the second surface (upper) of the package substrate (219), the second plurality of contact structures (209) providing a second electrical coupling of the IC chip (201A) to the particular other device (201B) via metal traces (297) in a second PCB (203) that is independent of the first PCB (205), the second electrical coupling of the IC chip (201A) to the particular other device (201B) via the metal traces (297) in the second PCB (203) being provided concurrently with the first electrical coupling of the IC chip (201A) to the particular other device (201B) being provided via the metal traces (224) in the first PCB (205), wherein the metal traces (297) in the second PCB (203) i) are disposed on a second plurality of layers of metal traces (297) in the second PCB (203) and ii) are for routing second signals between the IC chip (201A) and the particular other device (201B), respective layers among the second plurality of layers in the second PCB (203) separated by a dielectric material of a second type different from the first type. (See FIGs. 3, 5, 6). 

With respect to claim 2, the second plurality of contact structures (209) of FJELSTAD is disposed on the second surface (upper) in a form of a two-dimensional array of contact structures.  
With respect to claim 9, the IC chip (201A) of FJELSTAD is disposed on the second surface (upper), and the second plurality of contact structures (209) is disposed on the second surface (upper) in a peripheral area between the IC chip (201A) and an edge of the package substrate (219). 
IC package of the particular device (201B) via the second PCB (203) that is external to the PCB (205).  

With respect to claim 11, As best understood by Examiner, the second plurality of contact structures (209) of FJELSTAD are configured to connect with the corresponding contact structures (209) on the IC package of the particular device (201B) via the metal traces (297) that are disposed in the second PCB (203) that is external to the first PCB (205). 

With respect to claim 12, the second PCB (203) of FJELSTAD that is external to the first  PCB (205) is rigid. 
 With respect to claim 14, the first plurality of contact structures (221) of FJELSTAD is configured to input/output signals of first speeds; and 
the second plurality of contact structures (209) is configured to input/output signals of second speeds that are higher than the first speeds.   

With respect to claim 15, the second plurality of contact structures (209) of FJELSTAD is configured to couple a second plurality of I/O pads on the IC chip (201A) to the particular other device (201B) via the second PCB (203) that causes less signal attenuation than the first PCB (205).

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
    
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/ANH D MAI/Primary Examiner, Art Unit 2829